                IN THE UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION


SOUTH        WESTERN    COMMUNICATIONS,            *
INC.,                                              *
                                                   *


         Plaintiff,                                *
                                                   *


                V.                                 *                  CV 117-097
                                                   *


MCKNIGHT CONSTRUCTION CO.,                         *
                                                   lie-


         Defendant,                                *

                V.                                 *
                                                   ■k


PENCO        ELECTRICAL       CONTRACTORS,         *
INC. ,                                             *

         Third-Party Defendant.                    *


                                               ORDER




        Before the Court              is Third-Party Defendant              Penco Electrical

Contractors,           Inc.'s         {^^Penco")          Stipulation      of   Dismissal   of

Counterclaim Against McKnight Construction Company                               ("McKnight")

with prejudice.               (Doc.    46. )    All Parties signed the dismissal;

thus,    the Court finds dismissal of Penco's Counterclaim against

McKnight       (Doc.    21,    at 14-22)        proper under Federal Rule of Civil

Procedure       41(a) (1) (A) (ii) .

        IT     IS    THEREFORE         ORDERED            that   Penco's    Counterclaim    is

DISMISSED WITH PREJUDICE.                All other claims asserted by the Parties

shall    remain unaffected.
    ORDER ENTERED at Augusta, Georgia, this   c^^^day of November,
2018.



                             J.                 ^lEF JUDGE
                             UNITto^ATES DISTRICT COURT
                                  II^ERN DISTRICT OF GEORGIA
